Citation Nr: 0719052	
Decision Date: 06/25/07    Archive Date: 07/03/07

DOCKET NO.  05-11 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for 
the residuals of the right great toe fracture.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
right foot infection secondary to the right great toe 
fracture residuals disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from May 1964 to May 
1966.  He subsequently was a member of the United States Army 
Reserve for many years, including various unverified periods 
of active duty, active duty for training and inactive duty 
for training.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions issued by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, the 
Commonwealth of Puerto Rico.

After the case was transferred to the Board, the appellant 
submitted additional evidence concerning his claims, 
consisting of VA medical records dated in May and June of 
2005.  It is unclear whether the appellant waives review by 
the RO of the newly submitted evidence, as is provided for in 
38 C.F.R. § 20.1304.  While the appellant submitted written 
waiver of a portion of that evidence, he also requested that 
his appeal be remanded to the RO; then later submitted 
additional evidence without written waiver of RO 
consideration.  As the case is being remanded, the RO will 
have the opportunity to review the evidence prior to the 
issuance of any Board decision.

The increased rating issue and the issue of service 
connection for a right foot infection are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  The RO denied the appellant's claim for secondary service 
connection for a foot infection in a decision issued in June 
2001; notice was given to the appellant that same month, 
however he did not appeal that denial.

2.  The evidence received since the June 2001 rating 
decision, when presumed credible and when considered with 
previous evidence, relates to an unestablished fact necessary 
to substantiate the claim and, when considered together with 
the previous evidence of record, raises a reasonable 
possibility of substantiating the claim.


CONCLUSION OF LAW

Additional evidence submitted subsequent to the June 2001 
rating decision that denied the appellant's claim for 
secondary service connection for a foot infection is new and 
material.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5108 (West 
2002 & Supp. 2006); 38 C.F.R. §§ 3.156, 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the appellant of evidence 
and information necessary to substantiate her claims and 
inform her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In light of the Board's reopening of the appellant's foot 
infection claim, VA has no outstanding duty to inform the 
appellant that any additional information or evidence is 
needed for that purpose.

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).  

The issue for resolution before the Board is whether or not 
new and material evidence has been received to reopen the 
appellant's claim of entitlement to secondary service 
connection for a foot infection.  After a thorough review of 
the evidence of record, the Board finds that that new and 
material evidence has been received to reopen this claim.  
Therefore, that claim is reopened and the appellant is 
entitled to have that claim considered de novo.  The case is 
being remanded to the RO for said review.

Decisions of the Board are final, as are unappealed rating 
actions of the RO.  38 U.S.C.A. §§ 7104, 7105.  In order to 
reopen a claim there must be added to the record "new and 
material evidence" which raises a reasonable possibility 
that the claim can be allowed.  38 U.S.C.A. § 5108.  

The appellant's claim of entitlement to service connection 
for a foot infection secondary to the right toe fracture 
disability had been denied in a rating decision issued in 
June 2001; the appellant was notified that same month of that 
denial, but he did not appeal the rating decision.  
Therefore, the June 2001 rating decision represents the last 
final decision on any basis for the secondary service 
connection claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

The United States Court of Appeals for Veterans Claims 
(Court) has held that the new and material evidence necessary 
to reopen a previously and finally disallowed claim must be 
secured or presented since the time that the claim was 
finally disallowed on any basis, not only since the time the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).  As previously noted, the June 
2001 rating decision, the last time the foot infection 
secondary service connection claim was finally disallowed on 
any basis, is final and may not be reopened in the absence of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. §§ 3.104(a), 3.156(a), 20.302(a).  Therefore, the 
appellant's claim may be reopened only if new and material 
evidence has been secured or presented since the June 2001 
rating decision decision.  See Glynn v. Brown, 6 Vet. App. 
523 (1994).

Whether new and material evidence is submitted is a 
jurisdictional test- if such evidence is not submitted, then 
the claim cannot be reopened.  Barnett v. Brown, 83 F.3d 
1380, 1383-84 (Fed. Cir. 1996).  The credibility of the 
evidence is presumed for the purpose of reopening.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The provisions of 38 C.F.R. § 3.156(a) define "new and 
material evidence" as evidence not previously submitted to 
agency decisionmakers which raises a reasonable possibility 
of substantiating the claim and defines material evidence as 
evidence, that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.

The evidence considered by the RO in reaching its June 2001 
decision included the veteran's service medical records; the 
reports of VA medical examinations and private and VA 
outpatient treatment reports.  

The service medical records indicate that the appellant was 
treated for a fracture of the great right toe in 1995.  An 
October 1995 treatment note indicates that the fracture was 
an open fracture and that there was some indication of 
infection.  The VA medical opinion associated with the March 
2001 foot examination indicates that the examiner did not 
consider the appellant's fungal infection of the feet to be 
related to the right great toe fracture.  

The appellant's foot infection claim was also denied because 
the evidence of record in June 2001 failed to show a causal 
nexus between his current complaints of infection and a 
disease or injury in service.  There was no medical evidence 
establishing a link between the current foot symptoms and the 
appellant's active military service or to a service-connected 
disability

The evidence added to the claims file after the June 2001 RO 
denial includes private medical records; employment records; 
VA medical records; written statements and testimony 
submitted by the appellant; and the reports of VA medical 
examinations.

The private and VA medical evidence indicates that the 
appellant was diagnosed with fungal infections of the feet, 
and in particular, of the great right toe.  The medical 
evidence shows that the appellant has been given extensive 
treatment for the infection.  A VA x-ray report dated in May 
2004 indicates the presence of a post-traumatic deformity of 
the right first toe.  A provisional diagnosis of unspecified 
osteomyelitis was rendered that same month.  

Of particular note, a May 2005 medical treatment report 
signed by a VA infectious diseases physician states that the 
appellant's signs and symptoms were suggestive of chronic 
osteomyelitis most likely secondary to bone exposure during 
trauma or surgical procedure.  While the record is unclear as 
to whether osteomyelitis was diagnosed, a further VA medical 
record authored by R.P.-P., signed on May 23, 2005 also 
indicates that the veteran has a "chronic infectious process 
associated with deformity of the distal phalanx of the big 
toe."  

Further, the veteran reported during a December 2004 personal 
hearing at the RO that his primary care physician had advised 
him that his foot fungus was caused by an in-service 
incident, which had given rise to the granting of service 
connection for a right great toe fracture.  

Thus, the newly-submitted evidence suggests that the 
appellant may have osteomyelitis and that there is a possible 
relationship between his service-connected right great toe 
fracture and said chronic right foot infection, the evidence 
added to the record subsequent to the June 2001 unappealed 
rating decision provides additional information and details 
that relate to an unestablished fact necessary to 
substantiate the claim.  The Court of Appeals for the Federal 
Circuit has indicated that evidence may be considered new and 
material if it contributes "to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it will not eventually convince the 
Board to alter its ratings decision."  Hodge v. West, 115 
F.3d 1356, 1363 (Fed. Cir. 1998)

The evidence noted above is "new" because it was not 
previously of record.  It is also "material" in the sense 
of being relevant to and probative of the issue at hand in 
this case because it tends to provide a more complete picture 
of a patient with diagnosed chronic right foot infection 
problems and the origins of those problems.  The new 
evidence, when viewed with the old evidence, raises the 
possibility that the appellant's current right foot infection 
is related to the right great toe fracture disability.

The evidence submitted subsequent to the June 2001 rating 
decision provides relevant information as to the question of 
whether the appellant is currently diagnosed with pathology 
that is etiologically related to his service-connected right 
great toe fracture; the evidence cited above constitutes new 
and material evidence sufficient to reopen the claim for 
secondary service connection for service connection for a 
right foot infection.


ORDER

New and material evidence having been received to reopen the 
previously denied claim of entitlement to secondary service 
connection for a right foot infection, the appeal is granted 
to this extent only.






REMAND

A determination has been made that additional development is 
necessary in the current appeal.  Accordingly, further 
appellate consideration will be deferred and this case is 
REMANDED to the RO for action as described below.

First, competent medical opinion must ascertain whether the 
appellant has a generalized right foot infectious process; 
and/or a right great toe infectious process.  The record 
indicates that the appellant has been diagnosed and treated 
for tinea pedis of both feet, but is also noted to have 
repeated swelling and inflammation of the soft tissue of the 
right great toe.  As noted, in May 2005, a VA physician 
reported that may have osteomyelitis most likely secondary to 
bone exposure during trauma or surgical procedure, and a 
separate noted indicates that the veteran has a "chronic 
infectious process associated with deformity of the distal 
phalanx of the big toe."  

Upon receipt of the medical examination report, the RO/AMC 
must readjudicate the claims to determine if the appellant 
has a right foot infection, it was caused or aggravated by 
the service-connected right toe fracture; and if the 
appellant has a right toe infectious process, it was caused 
or aggravated by the service-connected right toe fracture.    

The Court has held that the term "disability" as used in 
38 U.S.C.A. §§ 1110, 1131 and thus, 38 C.F.R. § 3.310(a) 
should refer to "any additional impairment of earning 
capacity resulting from an already service-connected 
condition, regardless of whether or not the additional 
impairment is itself a separate disease or injury caused by 
the service-connected condition."  Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).  

Recent evidence also indicates that the appellant's 
orthopedic residuals of the right great toe fracture have 
become more severe.  VA is, therefore, on notice of records 
that may be probative to the claim.  See Robinette v. Brown, 
8 Vet. App. 69 (1995).  In addition, records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Therefore in order to fulfill the duty to assist, all of the 
relevant private and VA treatment records should be obtained 
and associated with the claims file.  Consequently, the 
appellant's complete private and VA treatment records 
relating to treatment for his great right toe disability and 
for right foot infection must be obtained and associated with 
the claims file.

The appeal is REMANDED for the following:

1.  The AMC/RO must review the claims 
file and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002 & Supp. 2006), the 
implementing regulations found at 
38 C.F.R. § 3.159 (2006) and any other 
applicable legal precedent is completed.  
In particular, the AMC/RO should notify 
the veteran of the information and 
evidence yet needed to substantiate each 
one of his claims and of what part of 
such evidence he should obtain, and what 
part the AMC/RO will yet attempt to 
obtain on his behalf, including VA 
records.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002); see also Charles v. 
Principi, 16 Vet. App. 370, 373-374 
(2002) and Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  The appellant 
should also be told to provide any 
evidence in his possession pertinent to 
his claim.  38 C.F.R. § 3.159 (2006).

All pertinent private and VA treatment 
records, including podiatry and 
infectious disease evaluations and 
reports, reports of imaging studies 
and/or surgical procedures, pathology 
records, progress notes and consultation 
reports, for the appellant dated from 
January 2003 to the present not already 
of record should be identified and 
obtained.  These records should be 
associated with the claims file.  

To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims files should contain documentation 
of the attempts made.  The appellant and 
his representative should also be 
informed of the negative results.  They 
should be given opportunity to obtain the 
records.

2.  After completing the development 
actions listed above, the AMC/RO should 
arrange for a comprehensive review of the 
veteran's claims file by an appropriately 
qualified physician to determine the 
nature and etiology of the appellant's 
right foot infections.  The examiner must 
respond to the following:

a.  Does the appellant have a right 
foot infection, caused or aggravated 
by the service-connected right toe 
fracture, and if so, what is the 
diagnosis of the right foot 
infection?

b.  Does the appellant has a right 
toe infectious process, caused or 
aggravated by the service-connected 
right toe fracture, and if so, what 
is the diagnosis of the right toe 
infectious process?    

In responding to these inquiries, the 
reviewer should state whether or not any 
portion of the appellant's right foot 
infectious process is attributable to his 
service-connected great right toe 
fracture disability or treatment thereof, 
including any surgical procedure; to his 
other medical conditions; to any 
medication; or some other cause or causes 
or combination thereof.  If the reviewer  
finds that any portion of the appellant's 
right foot infection is attributable to 
his right great toe fracture disability 
or treatment thereof, the reviewer should 
identify the specific amount/proportion 
of additional right foot infection 
disability that is related to the right 
great toe fracture disability.

3.  After completing any additional 
notification and/or development action 
deemed warranted by the record, the 
AMC/RO should schedule the veteran for a 
podiatry examination.  This examination 
of the appellant's right foot is for the 
purpose of evaluating the nature, 
severity and extent of his right great 
toe fracture residuals, and to ascertain 
the nature, severity and extent of his 
osteomyelitis.  The examiner should 
review the appellant's claims file in 
connection with the examination.  All 
appropriate tests and x-rays should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

The examiner should comment on the nature 
and extent of any right foot disorder and 
describe all current foot pathology.  The 
examination report should include a 
detailed account of all manifestations of 
foot pathology present, including any 
arthritis, limitation of motion of the 
big toe, existence of callosities or the 
existence of any other defects.  The 
examiner should determine the nature, 
extent and current symptomatology of the 
appellant's foot defects.  Special 
attention should be given to the presence 
or absence of pain, any limitation of 
motion, instability, weakness, 
interference with gait, balance or 
propulsion, pain and/or swelling on use, 
and the need for, or effect of, the use 
of shoe inserts or a special shoe.  The 
examiner should clearly identify which 
symptomatology is associated with the 
appellant's great right toe fracture, and 
which symptomatology is associated with 
any other disorder.

The examiner should identify the 
information on which the opinion is 
based.  The opinion should adequately 
summarize the relevant history and 
clinical findings, and provide a detailed 
explanation as to all medical conclusions 
rendered.  If these matters cannot be 
medically determined without resort to 
mere conjecture, this should be commented 
upon by the examiner.

4.  Upon receipt of the VA reports, the 
AMC/RO should conduct a review to verify 
that all requested opinions have been 
provided.  If information is deemed 
lacking, the RO should refer the report 
to the VA doctor for corrections or 
additions.  See 38 C.F.R. § 4.2.  

5.  Thereafter, the AMC/RO should re-
adjudicate the service connection claim 
and the increased rating claim.  The 
readjudication should reflect 
consideration of all the evidence of 
record and be accomplished with 
application of all appropriate legal 
theories, including Allen v. Brown, 
7 Vet. App. 439(1995), as well as all 
appropriate Diagnostic Codes and 
regulations, including 38 C.F.R. § 3.321.  

Specifically with regard to the right toe 
increased rating claim, the AMC/RO is 
specifically advised of the Court's 
holding in Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), that service connection 
for distinct disabilities resulting from 
the same injury could be established so 
long as the symptomatology for one 
condition was not "duplicative of or 
overlapping with the symptomatology" of 
the other condition.  However, in 
assigning an appropriate rating, the 
policy against "pyramiding" of disability 
awards enumerated by 38 C.F.R. 4.14 must 
be considered. That is, the evaluation of 
the same disability under various 
diagnoses is to be avoided. 38 C.F.R. 
4.14; see Fanning v. Brown, 4 Vet. App. 
225 (1993).  Inquiry must therefore be 
undertaken to ascertain whether there 
exists any non-overlapping symptoms of 
the disorder in question which would 
result in a separate disability ratings.

If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's 
responsibility to report for any scheduled examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  
38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).





______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


